UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENTCOMPANY Investment Company Act file number 811-07820 AMERICAN CENTURY CAPITAL PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 03-31 and 10-31 Date of reporting period: 07-01-2012 – 06-30-2013 Item 1. Proxy Voting Record. Equity Income ABB LTD. Ticker: ABBN Security ID: H0010V101 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) 2.1 Accept Financial Statements and For For Management Statutory Reports 2.2 Approve Remuneration Report For For Management 3 Approve Discharge of Board and Senior For For Management Management 4 Approve Allocation of Income and For For Management Dividends of CHF 0.68 per Share 5 Approve Creation of CHF 206 Million For For Management Pool of Capital without Preemptive Rights 6.1 Reelect Roger Agnelli as Director For For Management 6.2 Reelect Louis Hughes as Director For For Management 6.3 Reelect Hans Maerki as Director For For Management 6.4 Reelect Michel de Rosen as Director For For Management 6.5 Reelect Michael Treschow as Director For For Management 6.6 Reelect Jacob Wallenberg as Director For Against Management 6.7 Reelect Ying Yeh as Director For For Management 6.8 Reelect Hubertus von Gruenberg as For For Management Director 7 Ratify Ernst & Young AG as Auditors For For Management AGL RESOURCES INC. Ticker: GAS Security ID: 001204106 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: FEB 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sandra N. Bane For For Management 1.2 Elect Director Thomas D. Bell, Jr. For For Management 1.3 Elect Director Norman R. Bobins For For Management 1.4 Elect Director Charles R. Crisp For For Management 1.5 Elect Director Brenda J. Gaines For For Management 1.6 Elect Director Arthur E. Johnson For For Management 1.7 Elect Director Wyck A. Knox, Jr. For For Management 1.8 Elect Director Dennis M. Love For For Management 1.9 Elect Director Charles H. "Pete" McTier For For Management 1.10 Elect Director Dean R. O'Hare For For Management 1.11 Elect Director Armando J. Olivera For For Management 1.12 Elect Director John E. Rau For For Management 1.13 Elect Director James A. Rubright For For Management 1.14 Elect Director John W. Somerhalder II For For Management 1.15 Elect Director Bettina M. Whyte For For Management 1.16 Elect Director Henry C. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity AIR PRODUCTS AND CHEMICALS, INC. Ticker: APD Security ID: 009158106 Meeting Date: JAN 24, 2013 Meeting Type: Annual Record Date: NOV 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William L. Davis, III For For Management 1b Elect Director W. Douglas Ford For For Management 1c Elect Director Evert Henkes For For Management 1d Elect Director Margaret G. McGlynn For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Declassify the Board of Directors Against For Shareholder AMERICAN TOWER CORPORATION Ticker: AMT Security ID: 03027X100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Raymond P. Dolan For For Management 1b Elect Director Ronald M. Dykes For For Management 1c Elect Director Carolyn F. Katz For For Management 1d Elect Director Gustavo Lara Cantu For For Management 1e Elect Director JoAnn A. Reed For For Management 1f Elect Director Pamela D.A. Reeve For For Management 1g Elect Director David E. Sharbutt For For Management 1h Elect Director James D. Taiclet, Jr. For For Management 1i Elect Director Samme L. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Right to Call Special Meeting For For Management ANNALY CAPITAL MANAGEMENT, INC. Ticker: NLY Security ID: 035710409 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin P. Brady For For Management 1.2 Elect Director E. Wayne Nordberg For For Management 1.3 Elect Director Kevin G. Keyes For For Management 1.4 Elect Director John H. Schaefer For For Management 2 Approve Management Externalization For For Management Proposal 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Auditors For For Management APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aart J. de Geus For For Management 1b Elect Director Stephen R. Forrest For For Management 1c Elect Director Thomas J. Iannotti For For Management 1d Elect Director Susan M. James For For Management 1e Elect Director Alexander A. Karsner For For Management 1f Elect Director Gerhard H. Parker For For Management 1g Elect Director Dennis D. Powell For For Management 1h Elect Director Willem P. Roelandts For For Management 1i Elect Director James E. Rogers For For Management 1j Elect Director Michael R. Splinter For For Management 1k Elect Director Robert H. Swan For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall L. Stephenson For For Management 1.2 Elect Director Gilbert F. Amelio For For Management 1.3 Elect Director Reuben V. Anderson For For Management 1.4 Elect Director James H. Blanchard For For Management 1.5 Elect Director Jaime Chico Pardo For For Management 1.6 Elect Director Scott T. Ford For For Management 1.7 Elect Director James P. Kelly For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Michael B. McCallister For For Management 1.10 Elect Director John B. McCoy For For Management 1.11 Elect Director Joyce M. Roche For For Management 1.12 Elect Director Matthew K. Rose For For Management 1.13 Elect Director Laura D'Andrea Tyson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Stock Purchase and Deferral Plan For For Management 5 Report on Political Contributions Against Against Shareholder 6 Report on Reducing Lead Battery Health Against Against Shareholder Hazards 7 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 8 Require Independent Board Chairman Against Against Shareholder BECTON, DICKINSON AND COMPANY Ticker: BDX Security ID: 075887109 Meeting Date: JAN 29, 2013 Meeting Type: Annual Record Date: DEC 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Henry P. Becton, Jr. For For Management 1.3 Elect Director Catherine M. Burzik For For Management 1.4 Elect Director Edward F. DeGraan For For Management 1.5 Elect Director Vincent A. Forlenza For For Management 1.6 Elect Director Claire M. Fraser For For Management 1.7 Elect Director Christopher Jones For For Management 1.8 Elect Director Marshall O. Larsen For For Management 1.9 Elect Director Adel A.F. Mahmoud For For Management 1.10 Elect Director Gary A. Mecklenburg For For Management 1.11 Elect Director James F. Orr For For Management 1.12 Elect Director Willard J. Overlock, Jr. For For Management 1.13 Elect Director Rebecca W. Rimel For For Management 1.14 Elect Director Bertram L. Scott For For Management 1.15 Elect Director Alfred Sommer For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Rescind Fair Price Provision For For Management 5 Amend Omnibus Stock Plan For Against Management BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Lamberto Andreotti For For Management 1B Elect Director Lewis B. Campbell For For Management 1C Elect Director James M. Cornelius For For Management 1D Elect Director Laurie H. Glimcher For For Management 1E Elect Director Michael Grobstein For For Management 1F Elect Director Alan J. Lacy For For Management 1G Elect Director Vicki L. Sato For For Management 1H Elect Director Elliott Sigal For For Management 1I Elect Director Gerald L. Storch For For Management 1J Elect Director Togo D. West, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CAPITOL FEDERAL FINANCIAL, INC. Ticker: CFFN Security ID: 14057J101 Meeting Date: JAN 22, 2013 Meeting Type: Annual Record Date: DEC 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John B. Dicus For For Management 1.2 Elect Director James G. Morris For For Management 1.3 Elect Director Jeffrey R. Thompson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CARNIVAL CORPORATION Ticker: CCL Security ID: 143658300 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Micky Arison As A Director Of For For Management Carnival Corporation and As A Director Of Carnival Plc. 2 Reelect Jonathon Band As A Director Of For For Management Carnival Corporation and As A Director Of Carnival Plc. 3 Reelect Arnold W. Donald As A Director For For Management Of Carnival Corporation and As A Director Of Carnival Plc. 4 Reelect Pier Luigi Foschi As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 5 Reelect Howard S. Frank As A Director For For Management Of Carnival Corporation and As A Director Of Carnival Plc. 6 Reelect Richard J. Glasier As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 7 Reelect Debra Kelly-Ennis As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 8 Reelect John Parker As A Director Of For For Management Carnival Corporation and As A Director Of Carnival Plc. 9 Reelect Stuart Subotnick As A Director For For Management Of Carnival Corporation and As A Director Of Carnival Plc. 10 Reelect Laura Weil As A Director Of For For Management Carnival Corporation and As A Director Of Carnival Plc. 11 Reelect Randall J. Weisenburger As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 12 Reappoint The UK Firm Of For For Management PricewaterhouseCoopers LLP As Independent Auditors For Carnival Plc And Ratify The U.S. Firm Of PricewaterhouseCoopers LLP As The Independent Auditor For Carnival Corporation 13 Authorize The Audit Committee Of For For Management Carnival Plc To Fix Remuneration Of The Independent Auditors Of Carnival Plc 14 Receive The UK Accounts And Reports Of For For Management The Directors And Auditors Of Carnival Plc For The Year Ended November 30, 2011 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 16 Approve Remuneration of Executive For For Management Directors 17 Authorize Issue of Equity with For For Management Pre-emptive Rights 18 Authorize Issue of Equity without For For Management Pre-emptive Rights 19 Authorize Shares for Market Purchase For For Management CENTURYLINK, INC. Ticker: CTL Security ID: 156700106 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Bruce Hanks For For Management 1.2 Elect Director C. G. Melville, Jr. For For Management 1.3 Elect Director Fred R. Nichols For For Management 1.4 Elect Director William A. Owens For For Management 1.5 Elect Director Harvey P. Perry For For Management 1.6 Elect Director Glen F. Post, III For For Management 1.7 Elect Director Laurie A. Siegel For For Management 1.8 Elect Director Joseph R. Zimmel For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4a Share Retention Policy Against Against Shareholder 4b Adopt Policy on Bonus Banking Against Against Shareholder 4c Proxy Access Against For Shareholder 4d Provide for Confidential Voting Against For Shareholder CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linnet F. Deily For For Management 1b Elect Director Robert E. Denham For For Management 1c Elect Director Alice P. Gast For For Management 1d Elect Director Enrique Hernandez, Jr. For For Management 1e Elect Director George L. Kirkland For For Management 1f Elect Director Charles W. Moorman, IV For For Management 1g Elect Director Kevin W. Sharer For For Management 1h Elect Director John G. Stumpf For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Carl Ware For For Management 1k Elect Director John S. Watson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Management of Hydraulic Against Against Shareholder Fracturing Risks and Opportunities 6 Report on Offshore Oil Wells and Spill Against Against Shareholder Mitigation Measures 7 Report on Financial Risks of Climate Against Against Shareholder Change 8 Report on Lobbying Payments and Policy Against Against Shareholder 9 Prohibit Political Contributions Against Against Shareholder 10 Provide for Cumulative Voting Against For Shareholder 11 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 12 Require Director Nominee with Against Against Shareholder Environmental Expertise 13 Adopt Guidelines for Country Selection Against Against Shareholder CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director Marc Benioff For For Management 1c Elect Director M. Michele Burns For For Management 1d Elect Director Michael D. Capellas For For Management 1e Elect Director Larry R. Carter For For Management 1f Elect Director John T. Chambers For For Management 1g Elect Director Brian L. Halla For For Management 1h Elect Director John L. Hennessy For For Management 1i Elect Director Kristina M. Johnson For For Management 1j Elect Director Richard M. Kovacevich For For Management 1k Elect Director Roderick C. McGeary For For Management 1l Elect Director Arun Sarin For For Management 1m Elect Director Steven M. West For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Eliminating Conflict Against Against Shareholder Minerals from Supply Chain COMERICA INCORPORATED Ticker: CMA Security ID: 200340107 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ralph W. Babb, Jr. For For Management 1.2 Elect Director Roger A. Cregg For For Management 1.3 Elect Director T. Kevin DeNicola For For Management 1.4 Elect Director Jacqueline P. Kane For For Management 1.5 Elect Director Richard G. Lindner For For Management 1.6 Elect Director Alfred A. Piergallini For For Management 1.7 Elect Director Robert S. Taubman For For Management 1.8 Elect Director Reginald M. Turner, Jr. For For Management 1.9 Elect Director Nina G. Vaca For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation COMMERCE BANCSHARES, INC. Ticker: CBSH Security ID: 200525103 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Earl H. Devanny, III For For Management 1.2 Elect Director Benjamin F. Rassieur, For For Management III 1.3 Elect Director Todd R. Schnuck For For Management 1.4 Elect Director Andrew C. Taylor For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Amend Non-Employee Director Stock Plan For For Management CONSOLIDATED EDISON, INC. Ticker: ED Security ID: 209115104 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin Burke For For Management 1.2 Elect Director Vincent A. Calarco For For Management 1.3 Elect Director George Campbell, Jr. For For Management 1.4 Elect Director Gordon J. Davis For For Management 1.5 Elect Director Michael J. Del Giudice For For Management 1.6 Elect Director Ellen V. Futter For For Management 1.7 Elect Director John F. Hennessy, III For For Management 1.8 Elect Director John F. Killian For For Management 1.9 Elect Director Eugene R. McGrath For For Management 1.10 Elect Director Sally H. Pinero For For Management 1.11 Elect Director Michael W. Ranger For For Management 1.12 Elect Director L. Frederick Sutherland For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Cease CEO Compensation Benchmarking Against Against Shareholder Policy DR PEPPER SNAPPLE GROUP, INC. Ticker: DPS Security ID: 26138E109 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John L. Adams For For Management 1.2 Elect Director Ronald G. Rogers For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management E. I. DU PONT DE NEMOURS AND COMPANY Ticker: DD Security ID: 263534109 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Lamberto Andreotti For For Management 1b Elect Director Richard H. Brown For For Management 1c Elect Director Robert A. Brown For For Management 1d Elect Director Bertrand P. Collomb For For Management 1e Elect Director Curtis J. Crawford For For Management 1f Elect Director Alexander M. Cutler For For Management 1g Elect Director Eleuthere I. Du Pont For For Management 1h Elect Director Marillyn A. Hewson For For Management 1i Elect Director Lois D. Juliber For For Management 1j Elect Director Ellen J. Kullman For For Management 1k Elect Director Lee M. Thomas For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Report on Genetically Engineered Seed Against Against Shareholder 7 Report on Pay Disparity Against Against Shareholder ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ralph Alvarez For For Management 2 Elect Director Winfried Bischoff For For Management 3 Elect Director R. David Hoover For For Management 4 Elect Director Franklyn G. Prendergast For For Management 5 Elect Director Kathi P. Seifert For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Amend Omnibus Stock Plan For Against Management EQT CORPORATION Ticker: EQT Security ID: 26884L109 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Vicky A. Bailey For For Management 1.2 Elect Director Kenneth M. Burke For For Management 1.3 Elect Director George L. Miles, Jr. For For Management 1.4 Elect Director Stephen A. Thorington For For Management 2 Declassify the Board of Directors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Report on Feasibility of Prohibiting Against Against Shareholder Political Contributions EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director U.M. Burns For For Management 1.4 Elect Director L.R. Faulkner For For Management 1.5 Elect Director J.S. Fishman For For Management 1.6 Elect Director H.H. Fore For For Management 1.7 Elect Director K.C. Frazier For For Management 1.8 Elect Director W.W. George For For Management 1.9 Elect Director S.J. Palmisano For For Management 1.10 Elect Director S.S. Reinemund For For Management 1.11 Elect Director R.W. Tillerson For For Management 1.12 Elect Director W.C. Weldon For For Management 1.13 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Limit Directors to a Maximum of Three Against Against Shareholder Board Memberships in Companies with Sales over $500 Million Annually 7 Report on Lobbying Payments and Policy Against Against Shareholder 8 Study Feasibility of Prohibiting Against Against Shareholder Political Contributions 9 Adopt Sexual Orientation Anti-bias Against Against Shareholder Policy 10 Report on Management of Hydraulic Against Against Shareholder Fracturing Risks and Opportunities 11 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director John J. Brennan For For Management 3 Elect Director James I. Cash, Jr. For For Management 4 Elect Director Francisco D'Souza For For Management 5 Elect Director Marijn E. Dekkers For For Management 6 Elect Director Ann M. Fudge For For Management 7 Elect Director Susan Hockfield For For Management 8 Elect Director Jeffrey R. Immelt For For Management 9 Elect Director Andrea Jung For For Management 10 Elect Director Robert W. Lane For For Management 11 Elect Director Ralph S. Larsen For For Management 12 Elect Director Rochelle B. Lazarus For For Management 13 Elect Director James J. Mulva For For Management 14 Elect Director Mary L. Schapiro For For Management 15 Elect Director Robert J. Swieringa For For Management 16 Elect Director James S. Tisch For For Management 17 Elect Director Douglas A. Warner, III For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Ratify Auditors For For Management 20 Cessation of All Stock Options and Against Against Shareholder Bonuses 21 Establish Term Limits for Directors Against Against Shareholder 22 Require Independent Board Chairman Against Against Shareholder 23 Provide Right to Act by Written Consent Against Against Shareholder 24 Stock Retention/Holding Period Against Against Shareholder 25 Require More Director Nominations Than Against Against Shareholder Open Seats HASBRO, INC. Ticker: HAS Security ID: 418056107 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Alan R. Batkin For For Management 1.3 Elect Director Frank J. Biondi, Jr. For For Management 1.4 Elect Director Kenneth A. Bronfin For For Management 1.5 Elect Director John M. Connors, Jr. For For Management 1.6 Elect Director Michael W. O. Garrett For For Management 1.7 Elect Director Lisa Gersh For For Management 1.8 Elect Director Brian D. Goldner For For Management 1.9 Elect Director Jack M. Greenberg For For Management 1.10 Elect Director Alan G. Hassenfeld For For Management 1.11 Elect Director Tracy A. Leinbach For For Management 1.12 Elect Director Edward M. Philip For For Management 1.13 Elect Director Alfred J. Verrecchia For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Require Suppliers to Publish Against Against Shareholder Sustainability Report HONDA MOTOR CO. LTD. Ticker: 7267 Security ID: J22302111 Meeting Date: JUN 19, 2013 Meeting Type: Annual Record Date: MAR 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 19 2 Amend Articles To Amend Business Lines For For Management 3.1 Elect Director Ike, Fumihiko For For Management 3.2 Elect Director Ito, Takanobu For For Management 3.3 Elect Director Iwamura, Tetsuo For For Management 3.4 Elect Director Yamamoto, Takashi For For Management 3.5 Elect Director Yamamoto, Yoshiharu For For Management 3.6 Elect Director Yoshida, Masahiro For For Management 3.7 Elect Director Hogen, Kensaku For For Management 3.8 Elect Director Kuroyanagi, Nobuo For For Management 3.9 Elect Director Fukui, Takeo For For Management 3.10 Elect Director Shiga, Yuuji For For Management 3.11 Elect Director Takeuchi, Kohei For For Management 3.12 Elect Director Aoyama, Shinji For For Management 3.13 Elect Director Kaihara, Noriya For For Management 4 Appoint Statutory Auditor Endo, Kunio For For Management INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director Andy D. Bryant For For Management 1c Elect Director Susan L. Decker For For Management 1d Elect Director John J. Donahoe For For Management 1e Elect Director Reed E. Hundt For For Management 1f Elect Director James D. Plummer For For Management 1g Elect Director David S. Pottruck For For Management 1h Elect Director Frank D. Yeary For For Management 1i Elect Director David B. Yoffie For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Stock Retention/Holding Period Against Against Shareholder JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Sue Coleman For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Ian E.L. Davis For For Management 1.4 Elect Director Alex Gorsky For For Management 1.5 Elect Director Michael M.E. Johns For For Management 1.6 Elect Director Susan L. Lindquist For For Management 1.7 Elect Director Anne M. Mulcahy For For Management 1.8 Elect Director Leo F. Mullin For For Management 1.9 Elect Director William D. Perez For For Management 1.10 Elect Director Charles Prince For For Management 1.11 Elect Director A. Eugene Washington For For Management 1.12 Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against Against Shareholder 5 Screen Political Contributions for Against Against Shareholder Consistency with Corporate Values 6 Require Independent Board Chairman Against Against Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James A. Bell For For Management 1b Elect Director Crandall C.Bowles For For Management 1c Elect Director Stephen B. Burke For For Management 1d Elect Director David M. Cote For Against Management 1e Elect Director James S. Crown For Against Management 1f Elect Director James Dimon For For Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Ellen V. Futter For Against Management 1i Elect Director Laban P. Jackson, Jr. For For Management 1j Elect Director Lee R. Raymond For For Management 1k Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Require Independent Board Chairman Against For Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Institute Procedures to Prevent Against Against Shareholder Investments in Companies that Contribute to Genocide or Crimes Against Humanity 9 Report on Lobbying Payments and Policy Against Against Shareholder KEYCORP Ticker: KEY Security ID: 493267108 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward P. Campbell For For Management 1.2 Elect Director Joseph A. Carrabba For For Management 1.3 Elect Director Charles P. Cooley For For Management 1.4 Elect Director Alexander M. Cutler For For Management 1.5 Elect Director H. James Dallas For For Management 1.6 Elect Director Elizabeth R. Gile For For Management 1.7 Elect Director Ruth Ann M. Gillis For For Management 1.8 Elect Director William G. Gisel, Jr. For For Management 1.9 Elect Director Richard J. Hipple For For Management 1.10 Elect Director Kristen L. Manos For For Management 1.11 Elect Director Beth E. Mooney For For Management 1.12 Elect Director Barbara R. Snyder For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management KONINKLIJKE PHILIPS ELECTRONICS Ticker: PHGFF Security ID: N6817P109 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: APR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 President's Speech None None Management 2a Adopt Financial Statements For For Management 2b Receive Explanation on Company's None None Management Reserves and Dividend Policy 2c Approve Dividends of EUR 0.75 Per Share For For Management 2d Approve Discharge of Management Board For For Management 2e Approve Discharge of Supervisory Board For For Management 3a Reelect C.A. Poon to Supervisory Board For For Management 3b Reelect J.J. Schiro to Supervisory For For Management Board 3c Reelect J. van der Veer to Supervisory For For Management Board 4a Amend Long-Term Incentive Plan For For Management 4b Approve Performance Share and For For Management Performance Stock Option Grants 5 Change Company Name to Koninklijke For For Management Philips N.V. 6a Grant Board Authority to Issue Shares For For Management Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger 6b Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 6a 7 Authorize Repurchase of Shares For For Management 8 Approve Cancellation of Repurchased For For Management Shares 9 Allow Questions None None Management KRAFT FOODS GROUP, INC. Ticker: KRFT Security ID: 50076Q106 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Abelardo E. Bru For For Management 1b Elect Director Jeanne P. Jackson For For Management 1c Elect Director E. Follin Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management 6 Label Products with GMO Ingredients Against Against Shareholder MARSH & MCLENNAN COMPANIES, INC. Ticker: MMC Security ID: 571748102 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Zachary W. Carter For For Management 1b Elect Director Oscar Fanjul For For Management 1c Elect Director Daniel S. Glaser For For Management 1d Elect Director H. Edward Hanway For For Management 1e Elect Director Lord Lang For For Management 1f Elect Director Elaine La Roche For For Management 1g Elect Director Steven A. Mills For For Management 1h Elect Director Bruce P. Nolop For For Management 1i Elect Director Marc D. Oken For For Management 1j Elect Director Morton O. Schapiro For For Management 1k Elect Director Adele Simmons For For Management 1l Elect Director Lloyd M. Yates For For Management 1m Elect Director R. David Yost For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leslie A. Brun For For Management 1b Elect Director Thomas R. Cech For For Management 1c Elect Director Kenneth C. Frazier For For Management 1d Elect Director Thomas H. Glocer For For Management 1e Elect Director William B. Harrison Jr. For For Management 1f Elect Director C. Robert Kidder For For Management 1g Elect Director Rochelle B. Lazarus For For Management 1h Elect Director Carlos E. Represas For For Management 1i Elect Director Patricia F. Russo For For Management 1j Elect Director Craig B. Thompson For For Management 1k Elect Director Wendell P. Weeks For For Management 1l Elect Director Peter C. Wendell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Report on Charitable and Political Against Against Shareholder Contributions 7 Report on Lobbying Activities Against Against Shareholder MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 28, 2012 Meeting Type: Annual Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Maria M. Klawe For For Management 5 Elect Director Stephen J. Luczo For For Management 6 Elect Director David F. Marquardt For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Helmut Panke For For Management 9 Elect Director John W. Thompson For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Qualified Employee Stock For For Management Purchase Plan 12 Ratify Auditors For For Management 13 Provide for Cumulative Voting Against For Shareholder NEWMONT MINING CORPORATION Ticker: NEM Security ID: 651639106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce R. Brook For For Management 1.2 Elect Director J. Kofi Bucknor For For Management 1.3 Elect Director Vincent A. Calarco For For Management 1.4 Elect Director Joseph A. Carrabba For For Management 1.5 Elect Director Noreen Doyle For For Management 1.6 Elect Director Gary J. Goldberg For For Management 1.7 Elect Director Veronica M. Hagen For For Management 1.8 Elect Director Jane Nelson For For Management 1.9 Elect Director Donald C. Roth For For Management 1.10 Elect Director Simon R. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Approve Executive Incentive Bonus Plan For For Management NORTHERN TRUST CORPORATION Ticker: NTRS Security ID: 665859104 Meeting Date: APR 16, 2013 Meeting Type: Annual Record Date: FEB 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Linda Walker Bynoe For For Management 1.2 Elect Director Nicholas D. Chabraja For For Management 1.3 Elect Director Susan Crown For For Management 1.4 Elect Director Dipak C. Jain For For Management 1.5 Elect Director Robert W. Lane For For Management 1.6 Elect Director Edward J. Mooney For For Management 1.7 Elect Director Jose Luis Prado For For Management 1.8 Elect Director John W. Rowe For For Management 1.9 Elect Director Martin P. Slark For For Management 1.10 Elect Director David H. B. Smith, Jr. For For Management 1.11 Elect Director Charles A. Tribbett, III For For Management 1.12 Elect Director Frederick H. Waddell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Political Contributions and Against Against Shareholder Lobbying Expenditures NV ENERGY, INC. Ticker: NVE Security ID: 67073Y106 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Joseph B. Anderson, Jr. For For Management 1b Elect Director Glenn C. Christenson For For Management 1c Elect Director Susan F. Clark For For Management 1d Elect Director Stephen E. Frank For For Management 1e Elect Director Brian J. Kennedy For For Management 1f Elect Director Maureen T. Mullarkey For For Management 1g Elect Director John F. O'Reilly For For Management 1h Elect Director Philip G. Satre For For Management 1i Elect Director Donald D. Snyder For For Management 1j Elect Director Michael W. Yackira For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer Abraham For For Management 1.2 Elect Director Howard I. Atkins For For Management 1.3 Elect Director Stephen I. Chazen For For Management 1.4 Elect Director Edward P. Djerejian For For Management 1.5 Elect Director John E. Feick For For Management 1.6 Elect Director Margaret M. Foran For For Management 1.7 Elect Director Carlos M. Gutierrez For For Management 1.8 Elect Director Ray R. Irani For Against Management 1.9 Elect Director Avedick B. Poladian For For Management 1.10 Elect Director Aziz D. Syriani For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Right to Act by Written Consent Against For Shareholder OMNICOM GROUP INC. Ticker: OMC Security ID: 681919106 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: APR 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Wren For For Management 1.2 Elect Director Bruce Crawford For For Management 1.3 Elect Director Alan R. Batkin For For Management 1.4 Elect Director Mary C. Choksi For For Management 1.5 Elect Director Robert Charles Clark For For Management 1.6 Elect Director Leonard S. Coleman, Jr. For For Management 1.7 Elect Director Errol M. Cook For For Management 1.8 Elect Director Susan S. Denison For For Management 1.9 Elect Director Michael A. Henning For For Management 1.10 Elect Director John R. Murphy For For Management 1.11 Elect Director John R. Purcell For For Management 1.12 Elect Director Linda Johnson Rice For For Management 1.13 Elect Director Gary L. Roubos For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Prepare Employment Diversity Report Against Against Shareholder 6 Stock Retention Against Against Shareholder PAYCHEX, INC. Ticker: PAYX Security ID: 704326107 Meeting Date: OCT 23, 2012 Meeting Type: Annual Record Date: AUG 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director B. Thomas Golisano For For Management 1b Elect Director Joseph G. Doody For For Management 1c Elect Director David J. S. Flaschen For For Management 1d Elect Director Phillip Horsley For For Management 1e Elect Director Grant M. Inman For For Management 1f Elect Director Pamela A. Joseph For For Management 1g Elect Director Martin Mucci For For Management 1h Elect Director Joseph M. Tucci For For Management 1i Elect Director Joseph M. Velli For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PEOPLE'S UNITED FINANCIAL, INC. Ticker: PBCT Security ID: 712704105 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin T. Bottomley For For Management 1.2 Elect Director John K. Dwight For For Management 1.3 Elect Director Janet M. Hansen For For Management 1.4 Elect Director Mark W. Richards For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director M. Anthony Burns For For Management 1.3 Elect Director W. Don Cornwell For For Management 1.4 Elect Director Frances D. Fergusson For For Management 1.5 Elect Director William H. Gray, III For For Management 1.6 Elect Director Helen H. Hobbs For For Management 1.7 Elect Director Constance J. Horner For For Management 1.8 Elect Director James M. Kilts For For Management 1.9 Elect Director George A. Lorch For For Management 1.10 Elect Director Suzanne Nora Johnson For For Management 1.11 Elect Director Ian C. Read For For Management 1.12 Elect Director Stephen W. Sanger For For Management 1.13 Elect Director Marc Tessier-Lavigne For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder PG&E CORPORATION Ticker: PCG Security ID: 69331C108 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David R. Andrews For For Management 1.2 Elect Director Lewis Chew For For Management 1.3 Elect Director C. Lee Cox For For Management 1.4 Elect Director Anthony F. Earley, Jr. For For Management 1.5 Elect Director Fred J. Fowler For For Management 1.6 Elect Director Maryellen C. Herringer For For Management 1.7 Elect Director Roger H. Kimmel For For Management 1.8 Elect Director Richard A. Meserve For For Management 1.9 Elect Director Forrest E. Miller For For Management 1.10 Elect Director Rosendo G. Parra For For Management 1.11 Elect Director Barbara L. Rambo For For Management 1.12 Elect Director Barry Lawson Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder PIEDMONT NATURAL GAS COMPANY, INC. Ticker: PNY Security ID: 720186105 Meeting Date: MAR 06, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frankie T. Jones, Sr. For For Management 1.2 Elect Director Vicki McElreath For For Management 1.3 Elect Director Thomas E. Skains For For Management 1.4 Elect Director Phillip D. Wright For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation RAYONIER INC. Ticker: RYN Security ID: 754907103 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. David Brown, II For For Management 1.2 Elect Director John E. Bush For For Management 1.3 Elect Director Thomas I. Morgan For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management REPUBLIC SERVICES, INC. Ticker: RSG Security ID: 760759100 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James W. Crownover For For Management 1b Elect Director William J. Flynn For For Management 1c Elect Director Michael Larson For For Management 1d Elect Director Nolan Lehmann For For Management 1e Elect Director W. Lee Nutter For For Management 1f Elect Director Ramon A. Rodriguez For For Management 1g Elect Director Donald W. Slager For For Management 1h Elect Director Allan C. Sorensen For For Management 1i Elect Director John M. Trani For For Management 1j Elect Director Michael W. Wickham For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Omnibus Stock Plan For Against Management 5 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives 6 Report on Political Contributions Against Against Shareholder ROCKWELL COLLINS, INC. Ticker: COL Security ID: 774341101 Meeting Date: FEB 07, 2013 Meeting Type: Annual Record Date: DEC 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Edwardson For For Management 1.2 Elect Director Andrew J. Policano For For Management 1.3 Elect Director Jeffrey L. Turner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Declassify the Board of Directors None For Shareholder ROYAL DUTCH SHELL PLC Ticker: RDSA Security ID: G7690A100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAY 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Re-elect Josef Ackermann as Director For For Management 4 Re-elect Guy Elliott as Director For For Management 5 Re-elect Simon Henry as Director For For Management 6 Re-elect Charles Holliday as Director For For Management 7 Re-elect Gerard Kleisterlee as Director For For Management 8 Re-elect Jorma Ollila as Director For For Management 9 Re-elect Sir Nigel Sheinwald as For For Management Director 10 Re-elect Linda Stuntz as Director For For Management 11 Re-elect Peter Voser as Director For For Management 12 Re-elect Hans Wijers as Director For For Management 13 Elect Gerrit Zalm as Director For For Management 14 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 15 Authorise Board to Fix Remuneration of For For Management Auditors 16 Authorise Issue of Equity with For Against Management Pre-emptive Rights 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise Market Purchase of Ordinary For For Management Shares 19 Authorise EU Political Donations and For For Management Expenditure SIEMENS AG Ticker: SIE Security ID: D69671218 Meeting Date: JAN 23, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2011/2012 (Non-Voting) 2 Approve Allocation of Income and For Did Not Vote Management Dividends of EUR 3.00 per Share 3 Approve Discharge of Management Board For Did Not Vote Management for Fiscal 2011/2012 4 Approve Discharge of Supervisory Board For Did Not Vote Management for Fiscal 2011/2012 5 Ratify Ernst & Young GmbH as Auditors For Did Not Vote Management for Fiscal 2012 6a Reelect Josef Ackermann to the For Did Not Vote Management Supervisory Board 6b Reelect Gerd von Brandenstein to the For Did Not Vote Management Supervisory Board 6c Reelect Gerhard Cromme to the For Did Not Vote Management Supervisory Board 6d Reelect Michael Diekmann to the For Did Not Vote Management Supervisory Board 6e Reelect Hans Michael Gaul to the For Did Not Vote Management Supervisory Board 6f Reelect Peter Gruss to the Supervisory For Did Not Vote Management Board 6g Reelect Nicola Leibinger-Kammueller For Did Not Vote Management to the Supervisory Board 6h Elect Gerard Mestrallet to the For Did Not Vote Management Supervisory Board 6i Elect Gueler Sabanci to the For Did Not Vote Management Supervisory Board 6j Elect Werner Wenning to the For Did Not Vote Management Supervisory Board 7 Approve Settlement Agreement Between For Did Not Vote Management Siemens AG and Thomas Ganswindt Concluded on November 20/28, 2012 8 Approve Spin-Off and Takeover For Did Not Vote Management Agreement with Osram Licht AG SUNTRUST BANKS, INC. Ticker: STI Security ID: 867914103 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert M. Beall, II For For Management 1.2 Elect Director Alston D. Correll For For Management 1.3 Elect Director Jeffrey C. Crowe For For Management 1.4 Elect Director David H. Hughes For For Management 1.5 Elect Director M. Douglas Ivester For For Management 1.6 Elect Director Kyle Prechtl Legg For For Management 1.7 Elect Director William A. Linnenbringer For For Management 1.8 Elect Director Donna S. Morea For For Management 1.9 Elect Director David M. Ratcliffe For For Management 1.10 Elect Director William H. Rogers, Jr. For For Management 1.11 Elect Director Frank W. Scruggs For For Management 1.12 Elect Director Thomas R. Watjen For For Management 1.13 Elect Director Phail Wynn, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management SYSCO CORPORATION Ticker: SYY Security ID: 871829107 Meeting Date: NOV 14, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jonathan Golden For For Management 1b Elect Director Joseph A. Hafner, Jr. For For Management 1c Elect Director Nancy S. Newcomb For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management THE ADT CORPORATION Ticker: ADT Security ID: 00101J106 Meeting Date: MAR 14, 2013 Meeting Type: Annual Record Date: JAN 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas Colligan For For Management 1.2 Elect Director Timothy Donahue For For Management 1.3 Elect Director Robert Dutkowsky For For Management 1.4 Elect Director Bruce Gordon For For Management 1.5 Elect Director Naren Gursahaney For For Management 1.6 Elect Director Bridgette Heller For For Management 1.7 Elect Director Kathleen Hyle For For Management 1.8 Elect Director Keith Meister For For Management 1.9 Elect Director Dinesh Paliwal For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management THE ALLSTATE CORPORATION Ticker: ALL Security ID: 020002101 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Robert D. Beyer For For Management 1c Elect Director Kermit R. Crawford For For Management 1d Elect Director Jack M. Greenberg For For Management 1e Elect Director Herbert L. Henkel For For Management 1f Elect Director Ronald T. LeMay For For Management 1g Elect Director Andrea Redmond For For Management 1h Elect Director H. John Riley, Jr. For For Management 1i Elect Director John W. Rowe For For Management 1j Elect Director Judith A. Sprieser For For Management 1k Elect Director Mary Alice Taylor For For Management 1l Elect Director Thomas J. Wilson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Against Shareholder THE CHUBB CORPORATION Ticker: CB Security ID: 171232101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Election Of Director Zoe Baird Budinger For For Management 1b Election Of Director Sheila P. Burke For For Management 1c Election Of Director James I. Cash, Jr. For For Management 1d Election Of Director John D. Finnegan For For Management 1e Election Of Director Lawrence W. For For Management Kellner 1f Election Of Director Martin G. Mcguinn For For Management 1g Election Of Director Lawrence M. Small For For Management 1h Election Of Director Jess Soderberg For For Management 1i Election Of Director Daniel E. Somers For For Management 1j Election Of Director William C. Weldon For For Management 1k Election Of Director James M. Zimmerman For For Management 1l Election Of Director Alfred W. Zollar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions 5 Report on Sustainability Against Against Shareholder THE CLOROX COMPANY Ticker: CLX Security ID: 189054109 Meeting Date: NOV 14, 2012 Meeting Type: Annual Record Date: SEP 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel Boggan, Jr. For For Management 1.2 Elect Director Richard H. Carmona For For Management 1.3 Elect Director Tully M. Friedman For For Management 1.4 Elect Director George J. Harad For For Management 1.5 Elect Director Donald R. Knauss For For Management 1.6 Elect Director Robert W. Matschullat For For Management 1.7 Elect Director Edward A. Mueller For For Management 1.8 Elect Director Pamela Thomas-Graham For For Management 1.9 Elect Director Carolyn M. Ticknor For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Omnibus Stock Plan For Against Management THE GOLDMAN SACHS GROUP, INC. Ticker: GS Security ID: 38141G104 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lloyd C. Blankfein For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Gary D. Cohn For For Management 4 Elect Director Claes Dahlback For For Management 5 Elect Director William W. George For For Management 6 Elect Director James A. Johnson For For Management 7 Elect Director Lakshmi N. Mittal For For Management 8 Elect Director Adebayo O. Ogunlesi For For Management 9 Elect Director James J. Schiro For For Management 10 Elect Director Debora L. Spar For For Management 11 Elect Director Mark E. Tucker For For Management 12 Elect Director David A. Viniar For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Approve Omnibus Stock Plan For Against Management 15 Ratify Auditors For For Management 16 Establish Board Committee on Human Against Against Shareholder Rights 17 Report on Lobbying Payments and Policy Against Against Shareholder 18 Adopt Proxy Access Right Against Against Shareholder 19 Employ Investment Bank to Explore Against Against Shareholder Alternatives to Maximize Shareholder Value THE PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: 693475105 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: JAN 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard O. Berndt For For Management 1.2 Elect Director Charles E. Bunch For For Management 1.3 Elect Director Paul W. Chellgren For For Management 1.4 Elect Director William S. Demchak For For Management 1.5 Elect Director Kay Coles James For For Management 1.6 Elect Director Richard B. Kelson For For Management 1.7 Elect Director Bruce C. Lindsay For For Management 1.8 Elect Director Anthony A. Massaro For For Management 1.9 Elect Director Jane G. Pepper For For Management 1.10 Elect Director James E. Rohr For For Management 1.11 Elect Director Donald J. Shepard For For Management 1.12 Elect Director Lorene K. Steffes For For Management 1.13 Elect Director Dennis F. Strigl For For Management 1.14 Elect Director Thomas J. Usher For For Management 1.15 Elect Director George H. Walls, Jr. For For Management 1.16 Elect Director Helge H. Wehmeier For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Climate Change Financing Risk Against Against Shareholder THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 Meeting Date: OCT 09, 2012 Meeting Type: Annual Record Date: AUG 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Angela F. Braly For For Management 1.2 Elect Director Kenneth I. Chenault For For Management 1.3 Elect Director Scott D. Cook For For Management 1.4 Elect Director Susan Desmond-Hellmann For For Management 1.5 Elect Director Robert A. McDonald For For Management 1.6 Elect Director W. James McNerney, Jr. For For Management 1.7 Elect Director Johnathan A. Rodgers For For Management 1.8 Elect Director Margaret C. Whitman For For Management 1.9 Elect Director Mary Agnes Wilderotter For For Management 1.10 Elect Director Patricia A. Woertz For For Management 1.11 Elect Director Ernesto Zedillo For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 5 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 6 Reduce Supermajority Vote Requirement Against For Shareholder TOTAL SA Ticker: FP Security ID: F92124100 Meeting Date: MAY 17, 2013 Meeting Type: Annual/Special Record Date: MAY 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 2.34 per Share 4 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5 Reelect Thierry Desmarest as Director For Against Management 6 Reelect Gunnar Brock as Director For For Management 7 Reelect Gerard Lamarche as Director For For Management 8 Elect Charles Keller as Representative For For Management of Employee Shareholders to the Board 9 Elect Philippe Marchandise as Against Against Management Representative of Employee Shareholders to the Board 10 Approve Remuneration of Directors in For For Management the Aggregate Amount of EUR 1.40 Million 11 Authorize up to 0.75 Percent of Issued For Against Management Capital for Use in Stock Option Plan 12 Approve Employee Stock Purchase Plan For For Management A Approve the Establishment of an Against Against Shareholder Independent Ethics Committee B Approve to Link Remuneration to Against Against Shareholder Positive Safety Indicators C Acquire the Diversity Label Against Against Shareholder D Approve Nomination of Employees Against Against Shareholder Representative to the Remuneration Committee
